Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (EP 3771279 A1) in view of the submitted art, Vivo (Discussion on resource multiplexing among backhaul and access links, Vivo, 7.2.32., R1-1910210).
Regarding claim 1, You discloses a method performed by an integrated access and backhaul (IAB) node including a distributed unit (DU) and a mobile termination (MT) (IAB node is composed of MT and DU, see paragraph 0288) in a wireless communication system (wireless communication system, see abstract), the method comprising:
	receiving, by the MT, downlink control information (DCI) for identifying a slot format from at least one slot format (the network configures slot format for a UE and indicate at least one of the slot format configured for the UE through a DCI format 2-0, see paragraph 0073; UE as another term for MT, see paragraph 0018); and 
	communicating, by the MT, in a slot based on the slot format (see paragraph 0034, uplink UL slot 3), 
	 wherein one slot includes 14 orthogonal frequency division multiplexing (OFDM) symbols (a slot includes a plurality of OFDM symbols, see paragraph 0035) with indexes from 0 to 13 (one slot has 14 symbols indexed from symbols 0 to 13, see paragraph 0074, Table 4, paragraph 0076),
	wherein the at least one slot format is configured based on a first set of slot formats (a first set of slot formats, see paragraph 0074, Table 4) and a second set of slots format, as defined by the following tables;
	first set of slot formats (slot formats 0 through 55 shown in Table 4, paragraph 0074),

    PNG
    media_image1.png
    371
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    812
    588
    media_image2.png
    Greyscale

	wherein, in the first set of slot formats and the second set of slot formats, D is a downlink symbol, U is an uplink symbol, and F is a flexible symbol (D represents a downlink symbols, U represents wan uplink symbol, and F represents a flexible symbol, see paragraph 0075).
	
You may not explicitly show the second set of slot formats,

    PNG
    media_image3.png
    550
    576
    media_image3.png
    Greyscale

	However, Vivo, in the same field of endeavor, teaches the second set of formats (additional slot formats that comprise slot format 12, slot format 25, slot format 37, slot format 11, slot format 24, slot format 36, slot format 10, slot format 23, slot format 35, slot format 100, slot format 97, slot format 93, slot format 96, slot format 92, slot format 87, slot format 2, slot format 15, slot format 28, slot format 2, slot format 16, slot format 29, slot format 3, slot format 16, slot format 30, slot format 88, slot format 66, slot format 62, see pages 5-8, Table 1; note that the combination of these slot formats is the same as those in the second set of slot formats as recited in the claim).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot format method of You to include “the second set of formats” as taught by Vivo so that it would allow a new slot format that starts with uplink symbols in order to provide more flexible uplink transmission from the beginning of the slot (see page 5, Proposal 2).

	Regarding claim 6, You discloses a method performed by a base station (donor base station, see Fig. 40, paragraph 0340) including a central unit (CU) and a distributed unit (DU) (CU/DU, see paragraph 0293) in a wireless communication system (wireless communication system, see abstract), the method comprising:
	transmitting, to an integrated access and backhaul node, downlink control information (DCI) for identifying a slot format at least one slot format for a mobile termination (MT) of the IAB node (the network configures slot format for a UE and indicate at least one of the slot format configured for the UE through a DCI format 2-0, see paragraph 0073); and
	communicating in a slot based on the slot format (see paragraph 0034, uplink UL slot 3), 
	 wherein one slot includes 14 orthogonal frequency division multiplexing (OFDM) symbols (a slot includes a plurality of OFDM symbols, see paragraph 0035) with indexes from 0 to 13 (one slot has 14 symbols indexed from symbols 0 to 13, see paragraph 0074, Table 4, paragraph 0076),
	wherein the at least one slot format is configured based on a first set of slot formats (a first set of slot formats, see paragraph 0074, Table 4) and a second set of slots format, as defined by the following tables;
	first set of slot formats (slot formats 0 through 55 shown in Table 4, paragraph 0074),

    PNG
    media_image1.png
    371
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    812
    588
    media_image2.png
    Greyscale
	

	wherein, in the first set of slot formats and the second set of slot formats, D is a downlink symbol, U is an uplink symbol, and F is a flexible symbol (D represents a downlink symbols, U represents wan uplink symbol, and F represents a flexible symbol, see paragraph 0075).

	You may not explicitly show the second set of slot formats,

    PNG
    media_image3.png
    550
    576
    media_image3.png
    Greyscale

	However, Vivo, in the same field of endeavor, teaches the second set of formats (additional slot formats that comprise slot format 12, slot format 25, slot format 37, slot format 11, slot format 24, slot format 36, slot format 10, slot format 23, slot format 35, slot format 100, slot format 97, slot format 93, slot format 96, slot format 92, slot format 87, slot format 2, slot format 15, slot format 28, slot format 2, slot format 16, slot format 29, slot format 3, slot format 16, slot format 30, slot format 88, slot format 66, slot format 62, see pages 5-8, Table 1; note that the combination of these slot formats is the same as those in the second set of slot formats as recited in the claim).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot format method of You to include “the second set of formats” as taught by Vivo so that it would allow a new slot format that starts with uplink symbols in order to provide more flexible uplink transmission from the beginning of the slot (see page 5, Proposal 2). 

Regarding claim 11, You discloses an integrated access and backhaul (IAB) node including a distributed unit (DU) and a mobile termination (MT) (IAB node is composed of MT and DU, see paragraph 0288) in a wireless communication system (wireless communication system, see abstract), the IAB node comprising:
	a transceiver configured to transmit and receive a signal (transceiver 830 and processor 810 for data transmission and reception, see paragraph 0394); and
a controller configured to (processor 810, see paragraph 0394):
	receive, by the MT, downlink control information (DCI) for identifying a slot format from at least one slot format (the network configures slot format for a UE and indicate at least one of the slot format configured for the UE through a DCI format 2-0, see paragraph 0073; UE as another term for MT, see paragraph 0018); and 
	communicate, by the MT, in a slot based on the slot format (see paragraph 0034, uplink UL slot 3), 
	 wherein one slot includes 14 orthogonal frequency division multiplexing (OFDM) symbols (a slot includes a plurality of OFDM symbols, see paragraph 0035) with indexes from 0 to 13 (one slot has 14 symbols indexed from symbols 0 to 13, see paragraph 0074, Table 4, paragraph 0076),
	wherein the at least one slot format is configured based on a first set of slot formats (a first set of slot formats, see paragraph 0074, Table 4) and a second set of slots format, as defined by the following tables;
	first set of slot formats (slot formats 0 through 55 shown in Table 4, paragraph 0074),


    PNG
    media_image1.png
    371
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    812
    588
    media_image2.png
    Greyscale

	
	, and
	wherein, in the first set of slot formats and the second set of slot formats, D is a downlink symbol, U is an uplink symbol, and F is a flexible symbol (D represents a downlink symbols, U represents wan uplink symbol, and F represents a flexible symbol, see paragraph 0075).

	You may not explicitly show the second set of slot formats, 

    PNG
    media_image3.png
    550
    576
    media_image3.png
    Greyscale

	However, Vivo, in the same field of endeavor, teaches the second set of formats (additional slot formats that comprise slot format 12, slot format 25, slot format 37, slot format 11, slot format 24, slot format 36, slot format 10, slot format 23, slot format 35, slot format 100, slot format 97, slot format 93, slot format 96, slot format 92, slot format 87, slot format 2, slot format 15, slot format 28, slot format 2, slot format 16, slot format 29, slot format 3, slot format 16, slot format 30, slot format 88, slot format 66, slot format 62, see pages 5-8, Table 1; note that the combination of these slot formats is the same as those in the second set of slot formats as recited in the claim).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot format method of You to include “the second set of formats” as taught by Vivo so that it would allow a new slot format that starts with uplink symbols in order to provide more flexible uplink transmission from the beginning of the slot (see page 5, Proposal 2).

	Regarding claim 16, You discloses a method performed by a base station (donor base station, see Figs. 40, 45, paragraph 0340) including a central unit (CU) and a distributed unit (DU) (CU/DU, see paragraph 0293) in a wireless communication system (wireless communication system, see abstract), the method comprising:
a transceiver configured to transmit and receive a signal (transmitter and receiver 4510. for performing data transmission/reception, see paragraphs 0367-0369, Fig. 45); and
a controller configured to (processor 4500, see paragraph 0368, Fig. 45):
	transmit, to an integrated access and backhaul node, downlink control information (DCI) for identifying a slot format at least one slot format for a mobile termination (MT) of the IAB node (the network configures slot format for a UE and indicate at least one of the slot format configured for the UE through a DCI format 2-0, see paragraph 0073); and
	communicate in a slot based on the slot format,
	wherein one slot includes 14 orthogonal frequency division multiplexing (OFDM) symbols with indexes from 0 to 13,
	wherein the at least one slot format is configured based on a first set of slot formats and a second set of slots format, as defined by the following tables;
	first set of slot formats,

    PNG
    media_image1.png
    371
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    812
    588
    media_image2.png
    Greyscale

	wherein, in the first set of slot formats and the second set of slot formats, D is a downlink symbol, U is an uplink symbol, and F is a flexible symbol (D represents a downlink symbols, U represents wan uplink symbol, and F represents a flexible symbol, see paragraph 0075).

	You may not explicitly show the second set of slot formats, 

    PNG
    media_image3.png
    550
    576
    media_image3.png
    Greyscale

	However, Vivo, in the same field of endeavor, teaches the second set of formats (additional slot formats that comprise slot format 12, slot format 25, slot format 37, slot format 11, slot format 24, slot format 36, slot format 10, slot format 23, slot format 35, slot format 100, slot format 97, slot format 93, slot format 96, slot format 92, slot format 87, slot format 2, slot format 15, slot format 28, slot format 2, slot format 16, slot format 29, slot format 3, slot format 16, slot format 30, slot format 88, slot format 66, slot format 62, see pages 5-8, Table 1; note that the combination of these slot formats is the same as those in the second set of slot formats as recited in the claim).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot format method of You to include “the second set of formats” as taught by Vivo so that it would allow a new slot format that starts with uplink symbols in order to provide more flexible uplink transmission from the beginning of the slot (see page 5, Proposal 2).

Claims 2, 7, 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (EP 3771279 A1) in view of submitted art, Vivo (Discussion on resource multiplexing among backhaul and access links, 7.2.32., R1-1910210), and in further view of the submitted art, LG (LG Electronics, Discussions on resource multiplexing among backhaul and access links, R1-1910578).
	Regarding claim 2, You and Vivo disclose the method of claim 1.
You may not explicitly show “each of the MT and the DU is separately configured with its own slot format.”
However, LG, in the same field of endeavor, teaches “each of the MT and the DU is separately configured with its own slot format (MT can have a slot with all flexible resource while DU has a slot format with D-U order for the same slot, see page 2, Sections 2.1, 2.2).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot format method of You to include “each of the MT and the DU is separately configured with its own slot format” as taught by LG so that it would provide dynamic new slot formats for DU and MT in order to maximize the benefits from SDM/FDM (see page 2, Section 2.1). 

	Regarding claim 7, You and Vivo disclose the method of claim 6.
You may not explicitly show “each of the MT and the DU is separately configured with its own slot format.”
However, LG, in the same field of endeavor, teaches “each of the MT and the DU is separately configured with its own slot format (MT can have a slot with all flexible resource while DU has a slot format with D-U order for the same slot, see page 2, Sections 2.1, 2.2).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot format method of You to include “each of the MT and the DU is separately configured with its own slot format” as taught by LG so that it would provide dynamic new slot formats for DU and MT in order to maximize the benefits from SDM/FDM (see page 2, Section 2.1). 

	Regarding claim 12, You and Vivo disclose the method of claim 11.
You may not explicitly show “each of the MT and the DU is separately configured with its own slot format.”
However, LG, in the same field of endeavor, teaches “each of the MT and the DU is separately configured with its own slot format (MT can have a slot with all flexible resource while DU has a slot format with D-U order for the same slot, see page 2, Sections 2.1, 2.2).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot format method of You to include “each of the MT and the DU is separately configured with its own slot format” as taught by LG so that it would provide dynamic new slot formats for DU and MT in order to maximize the benefits from SDM/FDM (see page 2, Section 2.1). 

	Regarding claim 17, You and Vivo disclose the method of claim 16.
You may not explicitly show “each of the MT and the DU is separately configured with its own slot format.”
However, LG, in the same field of endeavor, teaches “each of the MT and the DU is separately configured with its own slot format (MT can have a slot with all flexible resource while DU has a slot format with D-U order for the same slot, see page 2, Sections 2.1, 2.2).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot format method of You to include “each of the MT and the DU is separately configured with its own slot format” as taught by LG so that it would provide dynamic new slot formats for DU and MT in order to maximize the benefits from SDM/FDM (see page 2, Section 2.1). 

Claims 3, 8, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (EP 3771279 A1) in view of the submitted art, Vivo (Discussion on resource multiplexing among backhaul and access links, 7.2.32., R1-1910210), and in further view of the submitted art, Nokia (Nokia, Nokia Shanghai Bell, Mechanisms for resource multiplexing among backhaul and access links, R1-1911194).
	Regarding claim 3, You and Vivo disclose the method of claim 1.
You may not explicitly show “a slot format for the DU is configured by F1 application protocol (F1AP) signaling.”
However, Nokia, in the same field of endeavor, teaches “a slot format for the DU is configured by F1 application protocol (F1AP) signaling (Slot format with sequence order UL-Flexible-DL are supported for IAB-node DU resource configurations (F1-AP), see page 7, Section “SFI design supporting sequence order UL-Flexible-DL”).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot format method of You to include “a slot format for the DU is configured by F1 application protocol (F1AP) signaling” as taught by Nokia so that it would provide resource configurations for DU via F1-AP to support slot formats with sequence order UL-Flexible-DL (see page 7, Section “SFI design supporting sequence order UL-Flexible-DL). 

	Regarding claim 8, You and Vivo disclose the method of claim 6.
You may not explicitly show “a slot format for the DU is configured by F1 application protocol (F1AP) signaling.”
However, Nokia, in the same field of endeavor, teaches “a slot format for the DU is configured by F1 application protocol (F1AP) signaling (Slot format with sequence order UL-Flexible-DL are supported for IAB-node DU resource configurations (F1-AP), see page 7, Section “SFI design supporting sequence order UL-Flexible-DL”).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot format method of You to include “a slot format for the DU is configured by F1 application protocol (F1AP) signaling” as taught by Nokia so that it would provide resource configurations for DU via F1-AP to support slot formats with sequence order UL-Flexible-DL (see page 7, Section “SFI design supporting sequence order UL-Flexible-DL). 

Regarding claim 13, You and Vivo disclose the method of claim 11.
You may not explicitly show “a slot format for the DU is configured by F1 application protocol (F1AP) signaling.”
However, Nokia, in the same field of endeavor, teaches “a slot format for the DU is configured by F1 application protocol (F1AP) signaling (Slot format with sequence order UL-Flexible-DL are supported for IAB-node DU resource configurations (F1-AP), see page 7, Section “SFI design supporting sequence order UL-Flexible-DL”).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot format method of You to include “a slot format for the DU is configured by F1 application protocol (F1AP) signaling” as taught by Nokia so that it would provide resource configurations for DU via F1-AP to support slot formats with sequence order UL-Flexible-DL (see page 7, Section “SFI design supporting sequence order UL-Flexible-DL). 

	Regarding claim 18, You and Vivo disclose the method of claim 16.
You may not explicitly show “a slot format for the DU is configured by F1 application protocol (F1AP) signaling.”
However, Nokia, in the same field of endeavor, teaches “a slot format for the DU is configured by F1 application protocol (F1AP) signaling (Slot format with sequence order UL-Flexible-DL are supported for IAB-node DU resource configurations (F1-AP), see page 7, Section “SFI design supporting sequence order UL-Flexible-DL”).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot format method of You to include “a slot format for the DU is configured by F1 application protocol (F1AP) signaling” as taught by Nokia so that it would provide resource configurations for DU via F1-AP to support slot formats with sequence order UL-Flexible-DL (see page 7, Section “SFI design supporting sequence order UL-Flexible-DL). 

Claims 4, 9, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (EP 3771279 A1) in view of the submitted art, Vivo (Discussion on resource multiplexing among backhaul and access links, 7.2.32., R1-1910210), and in further view of the submitted art, NTT DoCoMo (NTT DOCOMO, INC., Mechanisms for resource multiplexing among backhaul and access links, 7.2.3.2, R1-1911166).
	Regarding claim 4, You and Vivo disclose the method of claim 1.
You may not explicitly show “the DU performs transmission in a downlink symbol when the MT does not perform transmission in the downlink symbol.”
However, NTT DoCoMo, in the same field of endeavor, teaches DU-A indicates a symbol that will not be used by MT (see page 6, Section “Signal Design for Alt.1-1: …”).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot format method of You to include “the DU performs transmission in a downlink symbol when the MT does not perform transmission in the downlink symbol” as taught by NTT DoCoMo so that it would avoid resource conflict between MT and DU (see page 4, lines 1-11). 

Regarding claim 9, You and Vivo disclose the method of claim 6.
You may not explicitly show “the DU performs transmission in a downlink symbol when the MT does not perform transmission in the downlink symbol.”
However, NTT DoCoMo, in the same field of endeavor, teaches DU-A indicates a symbol that will not be used by MT (see page 6, Section “Signal Design for Alt.1-1: …”).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot format method of You to include “the DU performs transmission in a downlink symbol when the MT does not perform transmission in the downlink symbol” as taught by NTT DoCoMo so that it would avoid resource conflict between MT and DU (see page 4, lines 1-11). 

	Regarding claim 14, You and Vivo disclose the method of claim 11.
You may not explicitly show “the DU performs transmission in a downlink symbol when the MT does not perform transmission in the downlink symbol.”
However, NTT DoCoMo, in the same field of endeavor, teaches DU-A indicates a symbol that will not be used by MT (see page 6, Section “Signal Design for Alt.1-1: …”).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot format method of You to include “the DU performs transmission in a downlink symbol when the MT does not perform transmission in the downlink symbol” as taught by NTT DoCoMo so that it would avoid resource conflict between MT and DU (see page 4, lines 1-11). 

	Regarding claim 19, You and Vivo disclose the method of claim 16.
You may not explicitly show “a DU of the IAB performs transmission in a downlink symbol when the MT does not perform transmission in the downlink symbol.”
However, NTT DoCoMo, in the same field of endeavor, teaches DU-A indicates a symbol that will not be used by MT (see page 6, Section “Signal Design for Alt.1-1: …”).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot format method of You to include “a DU of the IAB performs transmission in a downlink symbol when the MT does not perform transmission in the downlink symbol” as taught by NTT DoCoMo so that it would avoid resource conflict between MT and DU (see page 4, lines 1-11). 

Claims 5, 10, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (EP 3771279 A1) in view of the submitted art, Vivo (Discussion on resource multiplexing among backhaul and access links, 7.2.32., R1-1910210), and in further view of Abedini et al. (US Publication 2019/0394738 A1).
	Regarding claim 5, You and Vivo disclose the method of claim 1.
You may not explicitly show “the MT of the IAB node is controlled by a DU of an upper IAB node to receive scheduling of transmitting and receiving data.”
However, Abedini, in the same field of endeavor, teaches “the MT of the IAB node is controlled by a DU of an upper IAB node to receive scheduling of transmitting and receiving data (MT of an IAB node receives is controlled by the DU of the IAB donor for scheduling data transmission and reception, see paragraph 0099).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot format method of You to include “the MT of the IAB node is controlled by a DU of an upper IAB node to receive scheduling of transmitting and receiving data” as taught by Abedini so that it would allow the DU to provide a time alignment TA command to specify an updated TA value and a timer reset for scheduling communications on the communication link (see abstract). 

	Regarding claim 10, You and Vivo disclose the method of claim 6.
You may not explicitly show “the MT of the IAB node is controlled by a DU of an upper IAB node to receive scheduling of transmitting and receiving data.”
However, Abedini, in the same field of endeavor, teaches “the MT of the IAB node is controlled by a DU of an upper IAB node to receive scheduling of transmitting and receiving data (MT of an IAB node receives is controlled by the DU of the IAB donor for scheduling data transmission and reception, see paragraph 0099).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot format method of You to include “the MT of the IAB node is controlled by a DU of an upper IAB node to receive scheduling of transmitting and receiving data” as taught by Abedini so that it would allow the DU to provide a time alignment TA command to specify an updated TA value and a timer reset for scheduling communications on the communication link (see abstract). 

	Regarding claim 15, You and Vivo disclose the method of claim 11.
You may not explicitly show “the MT of the IAB node is controlled by a DU of an upper IAB node to receive scheduling of transmitting and receiving data.”
However, Abedini, in the same field of endeavor, teaches “the MT of the IAB node is controlled by a DU of an upper IAB node to receive scheduling of transmitting and receiving data (MT of an IAB node receives is controlled by the DU of the IAB donor for scheduling data transmission and reception, see paragraph 0099).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot format method of You to include “the MT of the IAB node is controlled by a DU of an upper IAB node to receive scheduling of transmitting and receiving data” as taught by Abedini so that it would allow the DU to provide a time alignment TA command to specify an updated TA value and a timer reset for scheduling communications on the communication link (see abstract). 

	Regarding claim 20, You and Vivo disclose the method of claim 16, wherein the MT and IAB node is controlled by a DU to receive scheduling of transmitting and receiving data.
You may not explicitly show “the MT of the IAB node is controlled by a DU to receive scheduling of transmitting and receiving data.”
However, Abedini, in the same field of endeavor, teaches “the MT of the IAB node is controlled by a DU to receive scheduling of transmitting and receiving data (MT of an IAB node receives is controlled by the DU of the IAB donor for scheduling data transmission and reception, see paragraph 0099).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the slot format method of You to include “the MT of the IAB node is controlled by a DU to receive scheduling of transmitting and receiving data” as taught by Abedini so that it would allow the DU to provide a time alignment TA command to specify an updated TA value and a timer reset for scheduling communications on the communication link (see abstract). 













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471